It was an action on the case brought to recover damages for the negligence of the defendants' agents, in consequence of which a canal boat belonging to the plaintiff was sunk and his negro Aaron drowned. It was proved by the plaintiff that he hired the negro Aaron from one Ambrose Walston for the year during which he was drowned, at $65 for the year. The plaintiff then offered to prove the terms of the contract of hiring between him and Walston. This testimony was objected to by the defendants, but was received by the court; and the witness stated that it was a part of the contract that the negro should not be sent by or employed on the canal of the defendants, except at the risk of    (223) the plaintiff. The plaintiff then asked the witness, who was the owner of the slave, what was the value of his (the witness's) estate in the negro. This testimony was objected to on the part of the defendants, but was received by the court, and the witness stated that he valued his estate in the negro at $300, but, upon cross-examination by the defendants' counsel, stated that he recovered of the plaintiff only $75. The plaintiff also offered evidence to prove negligence on the part of the defendants' agents in the management of the canal, from which the injury resulted. The only question submitted to the Supreme Court in this case is as to the amount of damages for the loss of the negro, and on this point the presiding judge charged the jury that the plaintiff was not only entitled to recover the value of the negro's services for the residue of the year for which he was hired, but also the $75, or such other sum as should compensate the plaintiff for the additional interest which he had in the preservation of his life. A verdict was returned in pursuance of this instruction, and a new trial having been refused, judgment was rendered in favor of the plaintiff, from which the defendants appealed.
The declaration is in trespass on the case. Plea, not guilty. The question was whether the jury could be permitted to include in the damages the $75 which the owner of the slave had recovered of the plaintiff upon the contract of hiring mentioned in the case. The *Page 160 
judge was of opinion that the jury might include it; and we think he was right. Unless the injury is of such a nature as that actions can continually be brought from time to time, the jury may give all the damages fairly sustained by the plaintiff up to the time of the trial, and they are not confined to the damages sustained previous to the date of the writ. Where a libel on a ship was published in a newspaper on 31 (224) October, and the plaintiff commenced his action on 4 November, it was held that in estimating damages the jury need not confine themselves to the damages which occurred between the publication and the bringing of the action, but might give damages for the loss of passengers, in consequence of the libel, subsequent to the date of the writ, and before the trial. Ingram v. Lawson, 38 Eng. C. L., 136. The master of an apprentice brought an action on the case per quod servitiumamisit against the defendant, whose dog (known and accustomed to bite mankind) had bit the hand of the apprentice and rendered him incapable of doing his duty as a watchmaker. The declaration alleged, as special damage, the loss of service during the term, in consequence of the permanent injury. Held, that the jury might award damages for the loss to the master, up to the end of the term, by reason of the permanent injury of the apprentice, and that they were not limited to damages for the loss up to the commencement of the action only. Hadsall v. Stallbrass, 38 Eng. C. L., 35. In the case now before us the plaintiff's loss of $75 was clearly in consequence of the misconduct of the defendants' servants in the management of their business, and the remedy was an action on the case. The judgment must be
PER CURIAM.                                                Affirmed.
(225)